     Case 2:15-cr-00090-KJD-PAL Document 87 Filed 03/11/21 Page 1 of 2



 1
 2
 3
 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    UNITED STATES OF AMERICA,                              Case No. 2:15-cr-0090-KJD-PAL
 8                                              Plaintiff,                       ORDER
 9              v.
10    PHILBERT COLE,
11                                 Defendant/Appellant.
12           Presently before the Court is Defendant’s Counsel’s Motion to Withdraw as Attorney
13   (#83). Also before the Court is the Ninth Circuit Court of Appeal’s Order (#85) authorizing the
14   Court to provide Appellant notice and opportunity to request that the time for filing the notice of
15   appeal be extended for a period not to exceed 30 days from the expiration of the time prescribed
16   by Rule 4(b), upon a finding of excusable neglect or good cause.
17           Having read and considered Counsel’s motion to withdraw and good cause being found it
18   is GRANTED. Appellant/Defendant, Philbert Cole, is hereby ordered to show cause, within
19   thirty (30) days of the entry of this order, why he failed to file his notice of appeal (#81) timely
20   and to seek an extension of time to do so based upon a showing of good cause or excusable
21   neglect.
22           Accordingly, IT IS HEREBY ORDERED that Defendant’s Counsel’s Motion to
23   Withdraw as Attorney (#83) is GRANTED;
24           IT IS FURTHER ORDERED that Philbert Cole show cause within thirty (30) days of the
25   entry of this order;
26   ///
27   ///
28   ///
     Case 2:15-cr-00090-KJD-PAL Document 87 Filed 03/11/21 Page 2 of 2



 1
 2          IT IS FURTHER ORDERED that the Clerk of the Court serve this order on Defendant at:
 3   Reg. No. 49616-048, FCI Schuylkill, Federal Correctional Institution, P.O. Box 759, Minersville,
 4   PA 17954.
 5          DATED this 11th day of March 2021.
 6
                                                                ______________________________
 7
                                                                The Honorable Kent J. Dawson
 8                                                               United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
